Citation Nr: 1520561	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia with depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an upper gastrointestinal (GI) disorder, claimed as acid reflux, to include as secondary to an acquired psychiatric disorder. 

3.  Entitlement to service connection for hypertension, to include as secondary to a mental health condition. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to a mental health condition. 

5.  Entitlement to service connection for traumatic brain injury (TBI). 

6.  Entitlement to service connection for a neck disorder. 

7.  Entitlement to service connection for headaches. 

REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps Reserves from July 1971 to June 1974 with active duty for training from July 1971 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

As referable to the appellant's claim for an upper GI disorder, while such was initially adjudicated as entitlement to service connection for acid reflux, he has described various symptoms, to include nausea, chest pains, burning in his throat, and a bloated stomach and a January 2014 treatment record that reflects that, during a November 2013 hospitalization, he had a gastrointestinal (GI) bleed and peptic ulcer disease (PUD).  Therefore, the Board has recharacterized such claim as entitlement to service connection for an upper GI disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

Similarly, the Board has also recharacterized the appellant's separate claims for service connection for paranoid schizophrenia with depression and PTSD as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons, supra.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

After the agency of original jurisdiction (AOJ) most recently considered this case in October 2014 supplemental statements of the case, in November 2014, the appellant's representative submitted additional evidence consisting of private treatment records from Dr. Richardson without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2014).  However, such records were previously received and, in fact, considered in the October 2014 supplemental statements of the case.  Thus, the newly received evidence is duplicative of that already considered and there is no prejudice to the appellant in the Board proceeding with an adjudication at this time.  

The issues of entitlement to service connection for TBI is addressed in the decision below.  The remainder of the issues are addressed are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The appellant did not incur a head injury that resulted in a TBI during service and, at no time prior to, or during, the pendency of the claim does he have a diagnosis of a TBI.


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met.  38 U.S.C.A. 
§§ 101(22), (23), (24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2012 letter, sent prior to the initial unfavorable decision issued in February 2013, advised the appellant of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the appellant's service treatment and personnel records and post-service private treatment records, to include those from Louisiana State University Health Sciences Center, Avera Hospital, Southeastern Behavioral Healthcare, and Dr. Richardson have been obtained and considered.  As the appellant indicated that he was in receipt of Social Security Disability Insurance (SSDI), in September 2011, the AOJ contacted SSA in order to obtain his records; however, later that month, SSA informed the AOJ that there were no medical records pertaining to the appellant as he did not file for disability benefits or he did file for such benefits, but no medical records were obtained.  

Additionally, in December 2012, the appellant submitted authorization for treatment records from Center for Family Medicine; however, in December 2012, the Center for Family Medicine responded that they did not have any records pertaining to him, of which the appellant was subsequently advised.  In this regard, the Board observes that, in his June 2013 substantive appeal, the appellant's attorney reported that the physician whom the appellant saw at such facility, Dr. Wilde, had a separate mailing address at Falls Community Health; however, to date, the appellant has not provided authorization for VA to obtain such records.  Moreover, in such statement, the appellant's attorney stated that such records referenced treatment for hypertension, erectile dysfunction, a neck disorder, and headaches.  Therefore, as such are irrelevant to the appellant's claim decided herein, there is no need to remand to attempt to obtain such records.

Furthermore, the appellant reported treatment at the South Dakota State Penitentiary and, in April 2013, was requested to either supply the records or send the AOJ a VA Form 21- 4142 (Authorization and Consent to Release Information to VA) in order for the AOJ to obtain the records.  However, he did not respond and, therefore, the AOJ could not obtain those records.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that the AOJ has fulfilled its duty to obtain any outstanding treatment records referable to the claim decided herein.  

The Board notes that the appellant has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for TBI; however, the Board finds that such is not necessary in the instant case.  In this regard, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Specifically, as will be discussed below, there is no diagnosis of TBI at any point prior to, or during, the pendency of the claim.  Moreover, the appellant's service treatment records are negative for any complaints, treatment, or diagnoses referable to a TBI and, in fact, on his June 1974 Report of Medical History at the time of his separation from the Reserves, the appellant denied a head injury.  Therefore, as will be discussed herein, the Board finds his allegation of a sustaining a head injury that resulted in a TBI during service to be not credible.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claim of entitlement to service connection for TBI.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim herein decided.

II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In this regard, ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  INACDUTRA is defined as other than full-time training performed by Reserves. 38 U.S.C.A. § 101(23).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that the appellant has claimed that he has a TBI, manifested by memory loss, trouble with making decisions, confusion and disorientation, blurry vision, and difficulty communicating and writing, as a result of an in-service head injury in which his head was struck against concrete.  However, the Board finds that the appellant's report of an in-service head injury resulting in a TBI to be not credible as such is directly contradicted by the contemporaneous evidence of record and the appellant's own statements to treatment providers.  In assessing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza, supra.  

In the instant case, the appellant's service treatment records are negative for any complaints, treatment, or diagnoses referable to a head injury or TBI.  Furthermore, on his Report of Medical History at the time of his separation, the appellant denied frequent or severe headaches, dizziness or fainting spells, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, periods of unconsciousness, and a head injury.  Additionally, on the accompanying Report of Medical Examination, all systems, including his head, face, neck, and scalp and neurologic systems, were normal upon clinical evaluation and his vision was 20/20.  Therefore, as the contemporaneous evidence, to include the appellant's statements specifically denying an in-service head injury and associated symptomatology, directly contradicts his current statements regarding a head injury, the Board finds such statements to be not credible.  

Moreover, a November 2006 post-service record indicates that the appellant's report of a head injury with loss of consciousness in 2001.  In this regard, lay statements made when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). Therefore, the Board finds the appellant's report of an in-service head injury resulting in a TBI to be not credible.

Furthermore, the appellant's post-service treatment records are entirely negative for any diagnosis of a TBI.  In this regard, while his complaints, as noted above, have been recorded, such have not been ascribed to a TBI.  

In this regard, the Board notes that the appellant is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   

However, matters of a medical diagnosis for disabilities not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, the appellant does not have the appropriate medical training and expertise to competently self-diagnose a TBI, or relate any symptomatology to such a diagnosis.  Specifically, TBI is a very specific type of neurological disorder and, while the appellant is competent to describe symptoms, he is not capable of identifying the cause of such symptoms.  Moreover, such a diagnosis generally require specialized testing, to include diagnostic imaging tests.  Therefore, his lay assertions in this regard have no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In the instant case, the probative evidence of record fails to demonstrate current diagnosis of a TBI at any point during the appeal period.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of a TBI prior to the filing of the appellant's claim.   

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the appellant does not have a current diagnosis of a TBI either before or during the pendency of the claim, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

Consequently, the Board finds that the appellant did not incur a head injury that resulted in a TBI during service and, at no time prior to, or during, the pendency of the claim does he have a diagnosis of a TBI.  Therefore, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a TBI.  As such, that doctrine is not applicable in the instant claims, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for TBI is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records referable to the appellant's claims of entitlement to service connection for hypertension, erectile dysfunction, a neck disorder, headaches, and upper GI disorder.  

As referable to the appellant's claim for hypertension, it is unclear from the record whether he has a current diagnosis of such disorder.  In this regard, July 2011 records from Avera show that, during a hospitalization in which the appellant's blood pressure (BP) was taken daily, the assessment included borderline BPs, hypertension, and episodes of hypertension, with a notation that his BPs were mostly 140+ and there was a question as to whether to prescribe an antihypertensive.  Furthermore, elevated BP readings were recorded in Dr. Richardson's records from 2012 to 2014 and, in fact, November 2012 and January 2014 records reflect consideration of treatment with hypertension medications, but more data was needed.  As such, on remand, updated treatment records from Dr. Richardson should be obtained. 

Furthermore, in December 2012, the appellant submitted authorization for treatment records from Center for Family Medicine; however, in December 2012, the Center for Family Medicine responded that they did not have any records pertaining to him, of which the appellant was subsequently advised.  However, in his June 2013 substantive appeal, the appellant's attorney reported that the physician whom the appellant saw at such facility, Dr. Wilde, had a separate mailing address at Falls Community Health, and had treated the appellant for hypertension, erectile dysfunction, a neck disorder, and headaches.  Therefore, on remand, records from Dr. Wilde at Falls Community Health should be obtained. 

Pertaining to the appellant's headaches, it was noted in an October 2012 from Dr. Richardson that he was being seen as a follow up after being seen in the emergency room at Avera McKennan Hospital and University Center for headaches.  However, there are no emergency room treatment records for headaches associated with the appellant's claims file.  Additionally, in a May 2013 private treatment note it was stated that the appellant was seeing an urologist, Dr. Hofer, for his erectile dysfunction.  However, there are no treatment records from any urologist, to include Dr. Hofer, of record.  In addition, the appellant's private treatment records indicate that he had surgery on his neck and was followed by Dr. Klopper at Avera McKennan Hospital and University Center; however, there are no treatment records from Dr. Klopper associated with the appellant's claims file.  Thus, such records should be obtained on remand.

Furthermore, in regard to the appellant's upper GI disorder, a January 2014 treatment record from Dr. Richardson reflects that he was hospitalized in November 2013 during which he had a gastrointestinal (GI) bleed and peptic ulcer disease (PUD).  There are no records pertaining to a November 2013 hospitalization of record.  Therefore, such should be obtained on remand. 

In regard to the appellant's claim for an acquired psychiatric disorder, he alleges that he was assaulted during his military service.  In this regard, in August 2011, he stated that, during his time in the Marines, he heard voices, had nightmares, and got extremely depressed.  He also self-medicated with alcohol and drugs and it was not until after a litany of problems, arrests, and failed relationships that he attempted to get help.  He was then diagnosed as a paranoid schizophrenic with chronic depression.  He also believed he had PTSD based on the nightmares and situations he saw and experienced in boot camp. 

In a September 2011 statement, the appellant stated that his PTSD stressor was his experiences in boot camp.  He stated that to get to boot camp in San Diego he took his first plane ride and as soon as he got off the plane his drill sergeant called him maggot.  He also stated that he witnessed and experienced beatings, intimidation, and expanded physical training sessions.  He also stated that he was forced to wear a metal bucket upon his head while drill instructors shouted at him with a bull horns and hit the bucket with objects.  He reported that he was singled out for such treatment.  On a January 2012 Statement for PTSD secondary to personal assault, he stated that such harassment occurred on March 15, 1971, at basic training.  

In a March 2012 VA Memorandum the AOJ did a formal finding of a lack of information required to corroborate PTSD stressor.  All efforts made in order to obtain the information necessary to verify stressful events were documented and it was determined that that the information required to verify the stressful events described by the appellant was insufficient to send to United States Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps' or National Archives and Records Administration (NARA) records.  

In an August 2013 statement, the appellant stated that as soon as he got to boot camp he was abused, and he and the other black Marines were called "black jelly beans."  He stated that, when he stood up to the drill instructor, he became more of a target and he was called gay and this made him disliked by the other troops.  He also stated that his other Marines gave him a blanket party where he was beaten with combat boots while under a blanket.  He also stated that the drill instructor would put a bucket over his head then hit and punch him in the stomach until he fell out.  He also stated that when he was cleaning the bathroom he was attacked by a couple of squad leaders, and thrown to the floor, slammed his head on the concrete floor, had his pants pulled down, and had shaving cream put in his butt and was told he was wet now.  He stated that, during the attack, he passed out and when he woke up he had nobody he could tell so he had to cope with that alone.  

The appellant further stated that the physical abuse continued after such incident.  In this regard, he reported that he got into trouble because he wanted to smoke a cigarette like the other "white troops" and that he was the only one that got punished.  He stated that he would take a test and know he passed but told that he failed and he had to go to a school and do it all over again.  He had to go through training again with all the racial and physical abuse.  The appellant also reported that, when it was time to do an obstacle course he was treated unfairly, and when he finished the course and got choked out and had to do it again.  He stated that, at combat training, he was also harassed and treated unfairly.  While at training he was in a bunker with two other soldiers, one was very timid and scared.  He stated that the drill instructor came to that soldier and pulled the pin out and said "If you don't throw it, you will all die". The quiet Marine threw it at the last minute, the grenade did not go far, and they felt the effect of the blast.  He stated that the blast affected him because his life was put in someone else's hands.

In October 2014 the appellant stated that the drill instructor that called him "black jelly beans" was Sgt. Perez.  The instructors that called him "sunshine" were Sgt. Perez and Sgt. Davies.  The bucket was placed over his head and he was punched in the stomach by Sgt. Perez and Sgt. William.  He was attacked in the latrine by the following squad leaders:  Pvt. Walker, Pvt. McDonald, and Pvt. Hill.  Also, it was Pvt McGrath and Sgt. Sotly who threw the grenade out at the last minute. 

The appellant's service treatment records are silent for any complaints, treatment, or diagnoses of any psychiatric disorder, to include PTSD and schizophrenia.  However, his service personnel records indicate that in June 1973 he was suspected of drug use and in October 1973 it was recommended that he be discharged from military service because he was found unfit for military service.  It was noted that he was found to be passing around an alleged marijuana cigarette.  

The appellant's post-service treatment records dated in September 2006 and November 2006 indicate that he was diagnosed with schizophrenia in 2004.  In another November 2006 private treatment note, significant life stressors were listed, but none of them included his military service.  In August 2012 he was diagnosed with PTSD and paranoid schizophrenia and depression.  It was also noted at such time that he had many flashbacks from the military and he was abused and treated very poorly in basic training.  In September 2012 it was noted that he had a diagnoses of PTSD and schizophrenia and he had a longstanding issue with the government.  It was stated that he blamed the government for shots given in basic training that took his mind and that he suffered hazing (harboring on sexual abuse) and abuse by officers and fellow soldiers.  It was also noted in September 2012 that his stressors were severe and he had extensive abuse in the military, to include sexual assault.  It was determined that the appellant met the criteria for a diagnosis of PTSD.  

Furthermore, in January 2012, lay statements from the appellant's friends and family members indicate that his personality changed after his military service.  In this regard, such statements indicate that he became hyperactive, aggressive, and had problems sleeping and drinking, and experienced nightmares, moodiness, depression, and loss of interest in activities after his military service.  

The Board notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged military sexual trauma (MST) to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated, in part, on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

Therefore, based on the foregoing, the Board finds that the appellant should be afforded a VA examination to determine the current nature and etiology of his acquired psychiatric disorder.   

Finally, while on remand the appellant should be given another opportunity to identify any outstanding treatment records referable to his PTSD and schizophrenia with depression.  Thereafter, any identified records should be obtained for consideration in the appellant's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder, hypertension, erectile dysfunction, a neck disorder, headaches, and upper GI disorder.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record.  The AOJ should specifically request private treatment records from the emergency room at Avera McKennan Hospital and University Center for his headaches; urology treatment records from Dr. Hofer for his erectile dysfunction; Dr. Klopper at Avera McKennan Hospital and University Center for his neck condition; records dated from January 2014 to the present from Dr. Richardson; records pertaining to the appellant's November 2013 hospitalization; and records from Dr. Wilde at Falls Community Health.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development and all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

A)  The examiner should identify all of the appellant's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  If the VA examiner does not diagnose the appellant with PTSD and/or paranoid schizophrenia with depression than he must reconcile that with the diagnoses of record.  

B)  The examiner should specifically indicate whether the appellant meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his in-service stressor pertaining to harassment, assault, mistreatment and/or sexual assault.      

C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, to include paranoid schizophrenia with depression, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the appellant's military service.  

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the appellant's lay statements describing his in-service experiences and the onset and continuity of psychiatric symptomatology; his documented June 1973 drug use; and the January 2012 lay statements detailing a change in the appellant's behavior after military service.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


